UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2141


MARK MCEWEN; DENISE MCEWEN,

                Plaintiffs – Appellants,

           v.

BALTIMORE WASHINGTON MEDICAL CENTER INCORPORATED, d/b/a
Baltimore   Washington   Medical   Center;   MICHAEL    BOND;
BALTIMORE WASHINGTON EMERGENCY PHYSICIANS INCORPORATED,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-01492-JFM)


Argued:   October 27, 2010             Decided:   December 14, 2010


Before KING and DUNCAN, Circuit Judges, and Bobby R. BALDOCK,
Senior Circuit Judge of the United States Court of Appeals for
the Tenth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Andrew Howard Baida, ROSENBERG, MARTIN & GREENBERG, LLP,
Baltimore, Maryland, for Appellants.     Derek M. Stikeleather,
GOODELL DEVRIES LEECH & DANN, LLP, Baltimore, Maryland, for
Appellees.   ON BRIEF: Caroline L. Hecker, ROSENBERG, MARTIN &
GREENBERG, LLP, Baltimore, Maryland, for Appellants.    Susan T.
Preston, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      This appeal arises from a district court’s exclusion of

appellants       Mark    and    Denise       McEwens’       (“the   McEwens”)       expert

medical witnesses and subsequent grant of summary judgment in

favor of appellees Baltimore Washington Medical Center, Inc., et

al.   (“BWMC”).          The    McEwens       argue     that    the      district    court

misapplied the standard governing the admissibility of expert

scientific       testimony,     as    laid    out     in    Daubert      v.   Merrell   Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993).                           For the reasons

described below, we affirm.



                                             I.

                                             A.

      We briefly summarize the pertinent facts.                          On November 13,

2005, Mark McEwen was brought by ambulance to BWMC’s emergency

room in Maryland, complaining of dizziness, vomiting, slurred

speech, weakness, and fainting.                   A physician diagnosed McEwen

with gastroenteritis and treated him with antinausea medication

and hydration.          McEwen’s condition improved and he was released

from the hospital in the early morning of November 14.

      On   the    evening      of    November     15,      McEwen   flew      to   Orlando,

Florida.     He felt unsteady during the flight and, upon arrival,

was   brought      to   a   Florida      hospital,         where    he    complained    of

headache, unsteadiness, and nausea.                     Around 11:45 p.m., McEwen

                                              3
developed additional symptoms, including weakness on the left

side of his body.           An MRI revealed that McEwen had suffered a

stroke.       The attending doctor treated McEwen with Lovenox 1 and

aspirin and an increase in his intravenous fluids.                      Over the

next four hours, his condition improved dramatically.

                                        B.

       In June 2008, the McEwens sued BWMC.                They claimed that

doctors’ negligent failure to properly treat Mark McEwen with

anticoagulant medication on November 13 caused his stroke on

November 15.          The McEwens employed two physicians to provide

expert opinions on their behalf: Dr. Cathy Helgason and Dr. Jon

Peters.

       Doctors Helgason and Peters separately concluded that BWMC

physicians        should   have   recognized    that   McEwen    was   exhibiting

signs of a stroke on November 13 and that treatment with the

type of medication that he was administered on November 15 would

have averted his second stroke.               Dr. Helgason based her opinion

on her knowledge of the “pathophysiology of stroke” and on the

fact       that   McEwen   improved   after    receiving   the   medication   on

November 15.         J.A. 130.     Dr. Peters anchored his assessment in


       1
       Lovenox contains enoxaparin, an anticlotting agent.  See
Stedman’s Medical Dictionary 645, 874 (28th ed. 2006); see also
Aventis Pharma S.A. v. Amphastar Pharm., Inc., 525 F.3d 1334,
1336 (Fed. Cir. 2008).



                                         4
his   evaluation       of   McEwen’s     medical       records       from   the    Florida

hospital, which showed improvement as a result of the course of

treatment he received there.

      In July 2009, BWMC moved to exclude both experts’ medical

causation testimony, urging that their statements failed to meet

the   threshold        requirements      of       Daubert    and     Federal      Rule    of

Evidence 702.          BWMC simultaneously moved for summary judgment.

The district court held a Daubert hearing in September 2009.

After hearing from both sides, the district court granted BWMC’s

motions. 2

      The district court concluded that neither of the McEwens’

experts had satisfied Daubert’s standard for admissibility.                              The

court     expressed         particular            concern     over      the       experts’

methodology.       The court noted that absent any reliance on or

support from the relevant medical literature, in effect the only

basis     for    the    experts’    conclusions             was     “a[n]   ipse    dixit

statement of a clinician saying that I think causation has been

proved, which is simply not sufficient as a matter of law.”

J.A. 980.       The court observed that the physicians’ testimony was

further      undermined     by   their    failure       to        account   for    medical

literature that suggested that the medications at issue were not

      2
       The district court also granted BWMC’s motion to strike
studies belatedly cited by Dr. Peters.      The McEwens have not
appealed that ruling, and so we do not discuss it further.



                                              5
“sufficiently        beneficial    [in     the    short    term]     to    prevent     a

stroke.”      Id.

       Having concluded that the medical experts had not satisfied

the    Daubert       standard,     the     district       court     excluded     their

testimony.       Since the medical testimony was essential to proving

causation, the district court granted BWMC’s motion for summary

judgment.       This appeal followed.



                                          II.

       The    McEwens    challenge    the      district    court’s     exclusion      of

their experts’ testimony.            They claim, in particular, that the

doctors’ views were sufficiently grounded in “well-established

and reliable principles and methodologies,” Appellant’s Br. at

13, and that the district court erred by concluding otherwise.

We review the district court’s application of Daubert for abuse

of discretion, Anderson v. Westinghouse Savannah River Co., 406

F.3d 248, 260 (4th Cir. 2005), and find none.

       Daubert clarified “that it is the duty of the trial court

to    perform    the    gatekeeping       function    with    respect       to   expert

testimony:       ‘the   trial     judge    must    ensure     that    any    and     all

scientific testimony or evidence admitted is not only relevant,

but reliable.’”          United States v. Prince-Oyibo, 320 F.3d 494,

498    (4th     Cir.    2003)    (quoting       Daubert,     509    U.S.    at     589).

Although        we      have      recognized         that,         under     Daubert,

                                           6
“epidemiological studies are not necessarily required to prove

causation,” a proposed expert must show that “the methodology

employed . . . in reaching his or her conclusion is sound.”

Benedi    v.    McNeil-P.P.C.,         Inc.,      66   F.3d   1378,   1384    (4th    Cir.

1995).

     The       district       court     did    not     abuse    its    discretion      by

excluding the testimony of Doctors Helgason and Peters.                            As the

district court explained, the physicians failed to present a

reliable       basis   for    their     conclusions.          The   fact    that   McEwen

reacted favorably after treatment with anticoagulant drugs on

November 15 says little to nothing about the probable effect of

such drugs on November 13, particularly when McEwen appears to

have also responded well to the treatment he did receive at

BWMC,    which     did    not    include       anticoagulants.             Further,   the

McEwens’       experts    failed       to   meaningfully       account      for    medical

literature       at    odds     with    their      testimony,       declaring      without

explanation that the studies cited by BWMC did not apply to

McEwen.        “[N]othing in either Daubert or the Federal Rules of

Evidence requires a district court to admit opinion evidence

that is connected to existing data only by the ipse dixit of the

expert.”       Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

     The McEwens’ assertion that the district court applied the

wrong standard is unavailing.                  The district court’s thoroughly

reasoned oral decision plainly reflects its determination that

                                              7
the McEwens had not carried their burden of presenting evidence

“from   which   the   court   c[ould]   determine   that   the   proffered

testimony [wa]s properly admissible.”        Md. Cas. Co. v. Therm-O-

Disc, Inc., 137 F.3d 780, 783 (4th Cir. 1998).



                                   III.

     We have reviewed the McEwens’ remaining claims and find

them to be without merit.        For the foregoing reasons we affirm

the district court’s exclusion of the McEwens’ experts and its

grant of summary judgment.

                                                                  AFFIRMED




                                    8